Exhibit 10.1

Execution Version

LIMITED GUARANTEE

This LIMITED GUARANTEE (this “Limited Guarantee”), dated as of January 9, 2011,
is made by Rizvi Opportunistic Equity Fund, L.P. (“ROEF”), Rizvi Opportunistic
Equity Fund I-B, L.P. (“ROEF I-B”), Rizvi Opportunistic Equity Fund (TI), L.P.
(“ROEF TI”), Rizvi Opportunistic Equity Fund I-B (TI), L.P. (“ROEF I-B TI”),
Rizvi Traverse Partners LLC (“RTP”), and Rizvi Opportunistic Equity Fund II,
L.P. (“ROEF II”, together with ROEF, ROEF I-B, ROEF TI, ROEF I-B TI, and RTP,
the “Guarantors”) in favor of Playboy Enterprises, Inc., a Delaware corporation
(the “Guaranteed Party”).

1. Limited Guarantee. To induce the Guaranteed Party to enter into that certain
Agreement and Plan of Merger, dated as of January 9, 2011, by and among ICON
Acquisition Holdings, L.P., a Delaware limited partnership (the “Purchaser”),
Icon Merger Sub, Inc., a Delaware corporation (“Sub”), and the Guaranteed Party
(as may be amended, the “Merger Agreement”) pursuant to which and subject to the
terms and conditions of which the Guaranteed Party will become a wholly owned
subsidiary of Purchaser (the “Merger”), the Guarantors, intending to be legally
bound, hereby jointly and severally, absolutely, irrevocably and unconditionally
guarantee to the Guaranteed Party, on the terms and conditions set forth herein
the due and punctual payment as and when due of the payment obligations of
Purchaser as set forth in Section 8.2(c), Section 8.2(f) and 9.12(c) of the
Merger Agreement (the “Obligations”), provided that notwithstanding anything to
the contrary contained in this Limited Guarantee (except as provided in the
third paragraph of this Section 1), in no event shall the Guarantors’ aggregate
liability under this Limited Guarantee exceed $20 million plus the amount, if
any, due to the Guaranteed Party under Section 8.2(f) of the Merger Agreement
(which amount may not exceed $1 million), less the portion of the foregoing
amounts, if any, indefeasibly paid to the Guaranteed Party by Purchaser, Sub or
any other Person that is not rescinded or otherwise returned or repaid (the
“Cap”), it being understood that this Limited Guarantee may not be enforced
without giving effect to the Cap. The Guaranteed Party hereby agrees that in no
event shall the Guarantors be required to pay any amount to the Guaranteed Party
under, in respect of, or in connection with this Limited Guarantee, the Equity
Commitment Letter, the Merger Agreement or the transactions contemplated hereby
and thereby other than as expressly set forth herein or therein. All payments
hereunder shall be made in lawful money of the United States, in immediately
available funds. Each capitalized term used but not defined herein shall have
the meaning ascribed to it in the Merger Agreement, except as otherwise
provided.

If Purchaser fails to pay the Obligations when due, then all of the Guarantors’
liabilities to the Guaranteed Party hereunder in respect of such Obligations
shall, at the Guaranteed Party’s option, become immediately due and payable and
the Guaranteed Party may at any time and from time to time, at the Guaranteed
Party’s option, take any and all actions available hereunder or under applicable
Law to collect the Obligations from the Guarantors.

The Guarantors agree to pay on demand all reasonable and documented
out-of-pocket expenses (including reasonable fees and expenses of counsel)
incurred by the Guaranteed Party in connection with the enforcement of its
rights hereunder if the Guarantors fail or refuse to make any payment to the
Guaranteed Party hereunder when due and payable following the earlier of
(a) Purchaser’s written acknowledgment that it has become obligated to make any



--------------------------------------------------------------------------------

payment hereunder, including to pay the Purchaser Termination Fee or (b) the
time that it is judicially determined by a court of competent jurisdiction in a
final, non-appealable order that Purchaser is obligated to make any payment
hereunder, including to pay the Purchaser Termination Fee; provided, that the
amounts payable by the Guarantors pursuant to this paragraph shall not be
considered in determining the Guarantors aggregate liability under this Limited
Guarantee for purposes of the Cap.

2. Nature of Guarantee. In the event that any payment to the Guaranteed Party in
respect of the Obligations or under the last paragraph of Section 1 is rescinded
or must otherwise be returned for any reason whatsoever, the Guarantors shall
remain liable hereunder with respect to the Obligations (subject to the Cap) as
if such payment had not been made. This Limited Guarantee is an absolute,
irrevocable, unconditional and continuing guarantee of payment and not of
collection and shall be absolute, unconditional, irrevocable and continuing
irrespective of any modification, amendment, waiver or consent to departure from
the Merger Agreement that may be agreed to (subject to the Cap), and the
Guaranteed Party shall not be required to proceed against Purchaser or Sub
before proceeding against any of the Guarantors hereunder nor shall the
Guaranteed Party be required to proceed against all of the Guarantors.

3. Changes in Obligation. The Guarantors agree that the Guaranteed Party may, in
its sole discretion, at any time and from time to time, without notice to or
further consent of the Guarantor, extend the time of payment of the Obligations,
and may also make any agreement with Purchaser or Sub for the change in manner,
place or terms of payment or performance, or the extension or renewal thereof,
or otherwise, in whole or in part, without in any way impairing or affecting the
Guarantors’ obligations under this Limited Guarantee or affecting the validity
or enforceability of this Limited Guarantee. The Guarantors agree that the
obligations of the Guarantors hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (a) the failure or delay on the part
of the Guaranteed Party to assert any claim or demand or to enforce any right or
remedy against Purchaser or Sub; (b) the addition or substitution of any entity
or other Person now or hereafter liable with respect to the Obligations or
otherwise interested in the transactions contemplated by the Merger Agreement;
(c) any change in the corporate existence, structure or ownership of Purchaser,
Sub or any Person now or hereafter liable with respect to the Obligations or
otherwise interested in the transactions contemplated by the Merger Agreement;
(d) the existence of any claim, set-off or other right which the Guarantors may
have at any time against Purchaser, Sub or the Guaranteed Party or any of their
respective Affiliates, whether in connection with the Obligations or otherwise
except as provided herein; (e) the adequacy of any other means the Guaranteed
Party may have of obtaining payment related to the Obligations; (f) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
Purchaser, Sub or any other Person now or hereafter liable with respect to the
Obligations or otherwise interested in the transactions contemplated by the
Merger Agreement; and (g) any discharge of the Guarantors as a matter of
applicable Law (other than as a result of, and to the extent of, payment of the
Obligations in accordance with the terms of the Merger Agreement). The
Guarantors acknowledge that they will receive substantial direct and indirect
benefits from the transactions contemplated by the Merger Agreement and that the
agreements, covenants, obligations and other terms in this Limited Guarantee are
knowingly made and agreed to in contemplation of such benefits. The Guaranteed
Party hereby covenants and agrees that it shall not institute, directly or
indirectly, and shall cause its Affiliates not to institute, directly or
indirectly, any proceeding or bring any other claim arising under, in respect

 

2



--------------------------------------------------------------------------------

of or in connection with the Merger Agreement or the transactions contemplated
thereby, against the Guarantors or any Non-Recourse Party (as defined in
Section 10 herein), except for claims against the Guarantors under this Limited
Guarantee (subject to the limitations described herein); provided, that
notwithstanding anything to the contrary contained in this Limited Guarantee,
the Guarantors acknowledge, and nothing herein shall restrict, the Guaranteed
Party’s rights against Purchaser and Sub to specific performance to which it is
entitled under the Merger Agreement to require Purchaser to enforce certain
equity commitments that the Guarantors may owe to RT-ICON Holdings, LLC, a
Delaware limited liability company (“RT-ICON”), in connection with the
Contemplated Transactions in accordance with the terms thereof. RT-ICON is
entering into a certain equity commitment to the Purchaser in connection with
the Contemplated Transaction. Each of the Guarantors hereby covenants and agrees
that it shall not assert, directly or indirectly, in any proceeding that this
Limited Guarantee is illegal, invalid or unenforceable in accordance with its
terms. To the fullest extent permitted by applicable Law, each Guarantor hereby
expressly waives any and all rights or defenses arising by reason of any
applicable Law which would otherwise require any election of remedies by the
Guaranteed Party. Each Guarantor waives promptness, diligence, notice of the
acceptance of this Limited Guarantee and of the Obligations, notice of or proof
of reliance by the Guaranteed Party upon this Limited Guarantee, acceptance of
this Limited Guarantee, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the Obligations
incurred and all other notices of any kind (except for notices to be provided in
accordance with the Merger Agreement), all defenses which may be available by
virtue of any valuation, stay, moratorium or other similar applicable Law now or
hereafter in effect, and all suretyship defenses generally (other than defenses
to the payment of the Obligations that are available to Purchaser or Sub under
the Merger Agreement).

4. No Waiver; Cumulative Remedies. For so long as this Limited Guarantee shall
remain in effect in accordance with Section 9 hereof, no failure to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or future exercise of any right,
remedy or power hereunder. Each and every right, remedy and power hereby granted
to the Guaranteed Party shall be cumulative and not exclusive of any other, and
may be exercised by the Guaranteed Party at any time or from time to time. The
Guaranteed Party shall not have any obligation to proceed at any time or in any
manner against, or exhaust any or all of the Guaranteed Party’s rights against,
Purchaser, Sub or any other Person now or hereafter liable for any Obligation or
interested in the transactions contemplated by the Merger Agreement prior to
proceeding against one or more of the Guarantors.

5. Right of Contribution. Each of the Guarantors agrees that to the extent that
a Guarantor shall have paid more than its proportionate share (based on the
percentages such Guarantor’s equity commitment to RT-ICON bears to the total
equity commitments to RT-ICON made by the other Guarantors) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. The provisions of this Section 5 shall in
no respect limit the obligations and liabilities of any Guarantor to be jointly
and severally liable to the Guaranteed Party for the Obligations.

 

3



--------------------------------------------------------------------------------

6. Representations and Warranties. Each of the Guarantors hereby represents and
warrants that:

(a) it has all requisite power and authority to execute, deliver and perform
this Limited Guarantee; the execution, delivery and performance of this Limited
Guarantee have been duly and validly authorized by all necessary action, and do
not contravene any provision of the Guarantor’s charter, partnership agreement,
operating agreement or similar organizational documents, or any applicable Law
or resulting in any violation of, or default (with or without notice, lapse of
time or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to the loss of any material benefit
under any material contract to which such Guarantor is a party or to which its
assets are bound; and the Person executing and delivering this Limited Guarantee
on behalf of such Guarantor is duly authorized to do so;

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Entity necessary for the due execution,
delivery and performance of this Limited Guarantee by such Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Entity is
required in connection with the execution, delivery or performance of this
Limited Guarantee;

(c) this Limited Guarantee constitutes a legal, valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar applicable Laws affecting creditors’
rights generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law); and

(d) such Guarantor has the financial capacity to pay and perform its obligations
under this Limited Guarantee, and all funds necessary for such Guarantor to
fulfill its obligations under this Limited Guarantee shall be available to such
Guarantor (or its permitted assignee pursuant to Section 7 hereof) for so long
as this Limited Guarantee shall remain in effect in accordance with Section 9
hereof.

7. No Assignment. Neither this Limited Guarantee nor any right or obligation
hereunder may be assigned by any party (by operation of law or otherwise)
without the prior written consent of the other parties hereto, except that,
without the prior written consent of the Guaranteed Party, this Limited
Guarantee may be assigned, in whole or in part, by a Guarantor to one or more of
its Affiliates or to one or more investment funds sponsored or managed by such
Guarantor or one or more of its Affiliates; provided, that any such assignment
will not release the such Guarantor from its obligations hereunder. Any
attempted assignment in violation of this section shall be null and void.

 

4



--------------------------------------------------------------------------------

8. Notices. All notices, requests, claims, demands and other communications
hereunder shall be given by the means specified in the Merger Agreement (and
shall be deemed given as specified therein), as follows:

if to the Guarantors:

c/o Rizvi Traverse Management, LLC

260 East Brown Street, Suite 380

Birmingham, MI 48009

Attention: John A. Giampetroni and Suhail Rizvi

Telecopy: (248) 594-4751

with a copy to (which alone shall not constitute notice):

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

660 Woodward Avenue

Detroit, MI 48226

Attention: Michael D. DuBay

Telecopy: (313) 465-7393

If to the Guaranteed Party, as provided in the Merger Agreement.

9. Continuing Guarantee. This Limited Guarantee may not be revoked or terminated
and shall remain in full force and effect and shall be binding on the
Guarantors, and each of their respective successors and permitted assigns until
the Obligations have been paid in full. Notwithstanding the foregoing, this
Limited Guarantee shall terminate and the Guarantors shall have no further
obligations under this Limited Guarantee as of the earliest of (i) the Closing
in accordance with the terms of the Merger Agreement, including payment of the
Merger Consideration and Option Consideration, (ii) the valid termination of the
Merger Agreement in accordance with its terms under circumstances set forth in
the Merger Agreement in which Purchaser would not be obligated to pay the
Purchaser Termination Fee, (iii) the twelve (12) month anniversary of any other
termination of the Merger Agreement in accordance with its terms, except as to a
claim for payment of any Obligation or expenses due under the third paragraph of
Section 1 presented by the Company to Purchaser, Sub or the Guarantors on or
prior to such twelve (12) month anniversary; provided, that such claim shall set
forth in reasonable detail the basis for such claim and the Guarantors shall not
be required to pay any claim not submitted on or before the twelve (12) month
anniversary of such termination of the Merger Agreement, in which case such
claim shall survive until the earlier of (A) the indefeasible payment or
satisfaction in full of the full amount of the Obligations and expenses due
under the third paragraph of Section 1 (as the same may be finally determined by
a court of competent jurisdiction or mutually agreed by the parties) and (B) the
final determination by a court of competent jurisdiction that no amounts are
payable hereunder, and (iv) the payment to the Guaranteed Party by any
combination of Purchaser and/or the Guarantors of the full amount of the
Obligations and expenses due under the third paragraph of Section 1. If any
payment or payments made by Purchaser or Sub or any part thereof, are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or are required to be repaid to a trustee, receiver, or any other person under
any bankruptcy act, state or federal law, common law or equitable cause
rescinded or otherwise returned or repaid, then to the extent of such payment or
payments, the Obligations and expenses due under the third paragraph of
Section 1, or part thereof, hereunder intended to be satisfied shall be revived
and continued in full force and effect as if said payment

 

5



--------------------------------------------------------------------------------

or payments had not been made. Notwithstanding any other term or provision of
this Limited Guarantee, in the event that the Guaranteed Party or any of its
Affiliates asserts in any litigation or other proceeding that the provisions of
Section 1 hereof limiting the Guarantors’ liability to the Cap or any other
provisions of this Limited Guarantee are illegal, invalid or unenforceable in
whole or in part, or asserting any theory of liability against the Guarantors or
any Non-Recourse Party with respect to the transactions contemplated by the
Merger Agreement other than liability of the Guarantors under this Limited
Guarantee (as limited by the provisions of Section 1), then (x) the obligations
of the Guarantors under this Limited Guarantee shall terminate ab initio and
shall thereupon be null and void, (y) if the Guarantors have previously made any
payments under this Limited Guarantee, they shall be entitled to recover such
payments from the Guaranteed Party, and (z) neither the Guarantors, nor any
Non-Recourse Parties shall have any further liability to the Guaranteed Party or
any of its Affiliates with respect to the Merger Agreement or the transactions
contemplated by the Merger Agreement or under this Limited Guarantee. The
Guarantors agree not to assert in any litigation or other proceeding that this
Limited Guarantee is illegal, invalid or unenforceable in whole or in part.

10. No Recourse. Notwithstanding anything that may be expressed or implied in
this Limited Guarantee or any document or instrument delivered in connection
herewith, by its acceptance of the benefits of this Limited Guarantee, the
Guaranteed Party covenants, agrees and acknowledges that no Person other than
the Guarantors have any obligation hereunder and that, notwithstanding that the
Guarantors and/or certain investment managers, managers or general partners of
it or its Affiliates may be partnerships or limited liability companies, the
Guaranteed Party has no right of recovery under this Limited Guarantee, or any
claim based on such obligations against, and no personal liability shall attach
to, the former, current or future equity holders, controlling persons,
directors, officers, employees, agents, Affiliates (other than the Guarantors or
any assignees under Section 7), members, managers or general or limited partners
of the Guarantors or Purchaser, or any former, current or future equity holder,
controlling person, director, officer, employee, general or limited partner,
member, manager, Affiliate (other than the Guarantors or any assignees under
Section 7) or agent of any of the foregoing (collectively, each of the foregoing
but not including Purchaser, the Sub or their respective assignees themselves, a
“Non-Recourse Party”), through Purchaser or otherwise, whether by or through
attempted piercing of the corporate veil, by or through a claim by or on behalf
of Purchaser against any Non-Recourse Party, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Law, or otherwise, and the Guaranteed Party further
covenants, agrees and acknowledges that the only rights of recovery that the
Guaranteed Party has in respect of the Merger Agreement or the transactions
contemplated thereby against any Non-Recourse Party are its rights to recover
from the Guarantors (but not any Non-Recourse Party) under and to the extent
expressly provided in this Limited Guarantee and subject to the Cap and the
other limitations described herein. The Guaranteed Party acknowledges and agrees
that Purchaser has no assets other than certain contract rights and cash in a de
minimis amount and that no additional funds are expected to be contributed to
Purchaser unless the Acceptance Time or, if the Merger is to occur pursuant to
Section 6.7 of the Merger Agreement, the Closing occurs, and in each case the
funding will occur prior to such occurrence. Recourse against the Guarantors
under and pursuant to the terms of this Limited Guarantee shall be the sole and
exclusive remedy of the Guaranteed Party and all of its Affiliates against the
Guarantors and the Non-Recourse Parties in respect of any liabilities or
obligations arising under, or in connection with, the Merger Agreement or the
transactions

 

6



--------------------------------------------------------------------------------

contemplated thereby, including by piercing of the corporate veil or a claim by
or on behalf of Purchaser; provided, that nothing in this Limited Guarantee
shall restrict the Guaranteed Party’s rights against Purchaser and Sub to
specific performance to which it is entitled under the Merger Agreement. The
Guaranteed Party hereby covenants and agrees that it shall not institute, and it
shall cause its Affiliates not to institute, any proceeding or bring any other
claim arising under, or in connection with, the Merger Agreement or the
transactions contemplated thereby against the Guarantors or any Non-Recourse
Party except for (i) claims against the Guarantors under this Limited Guarantee,
(ii) claims against Purchaser or Sub under and in accordance with the Merger
Agreement, (iii) claims against RT-ICON and Purchaser under the Equity
Commitment Letter, including specific enforcement if applicable thereunder, and
(iv) claims against Purchaser under and in accordance with the Confidentiality
Agreement. Nothing set forth in this Limited Guarantee shall confer or give or
shall be construed to confer or give to any Person other than the Guaranteed
Party (including any Person acting in a representative capacity) any rights or
remedies against any Person including the Guarantors, except as expressly set
forth herein.

11. Governing Law; Jurisdiction. This Limited Guarantee shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware. Each of the parties
to this Limited Guarantee (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware in any action or
proceeding arising out of or relating to this Limited Guarantee, (b) agrees that
all claims in respect of such action or proceeding may be heard and determined
only in such court, (c) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from such court,
(d) agrees not to bring any action or proceeding arising out of or relating to
this Limited Guarantee in any other court, and (e) agrees that service of
process upon such party in any action or proceeding shall be effective under any
manner permitted under the laws of the State of Delaware. Each of the parties
hereto waives any defense of inconvenient forum to the maintenance of any such
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect thereto.

12. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS LIMITED GUARANTEE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS LIMITED GUARANTEE. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
LIMITED GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
EXPRESSED ABOVE.

 

7



--------------------------------------------------------------------------------

13. Counterparts. This Limited Guarantee may be executed in any number of
counterparts (including by facsimile and via email by .pdf delivery), each such
counterpart when executed being deemed to be an original instrument, and all
such counterparts shall together constitute one and the same agreement.

14. No Third Party Beneficiaries. Except as provided in Section 10, the parties
hereby agree that their respective representations, warranties and covenants set
forth herein are solely for the benefit of the other party hereto and its
successors and permitted assigns, in accordance with and subject to the terms of
this Limited Guarantee, and this Limited Guarantee is not intended to, and does
not, confer upon any Person other than the parties hereto and their respective
successors and permitted assigns any rights or remedies hereunder, including the
right to rely upon the representations and warranties set forth herein.

15. Confidentiality. This Limited Guarantee shall be treated as confidential and
is being provided to the Guaranteed Party solely in connection with the
Contemplated Transactions. This Limited Guarantee may not be used, circulated,
quoted or otherwise referred to in any document by the Guaranteed Party or its
Affiliates except with the prior written consent of the Guarantors in each
instance; provided that no such written consent is required for any disclosure
of the existence of this Limited Guarantee to the legal, financial and
accounting advisors to the Guaranteed Party, or to the extent required by
applicable Law, by the applicable rules of any national securities exchange, in
connection with any SEC filing relating to the Contemplated Transactions or in
connection with any litigation relating to the Merger, the Merger Agreement or
the transactions contemplated thereby and hereby.

16. Miscellaneous.

(a) This Limited Guarantee, together with the Merger Agreement contains the
entire agreement between the parties relative to the subject matter hereof and
supersedes all prior agreements and undertakings between the parties with
respect to the subject matter hereof. No amendment, modification or waiver of
any provision hereof shall be enforceable unless approved by the Guaranteed
Party and the Guarantor in writing.

(b) Any term or provision hereof that is prohibited or unenforceable in any
situation in the agreed-upon jurisdiction shall be ineffective solely to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof; provided, however, that this Limited Guarantee may
not be enforced without giving effect to the limitation of the amount payable
hereunder to the Cap provided in Section 1 hereof and the provisions of
Sections 9 and 10 and this Section 16(b).

(c) When a reference is made in this Limited Guarantee to a Section, such
reference shall be to a Section of this Limited Guarantee unless otherwise
indicated. The headings contained in this Limited Guarantee are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Limited Guarantee. Whenever the words “include,” “includes” or “including”
are used in this Limited Guarantee, they shall be deemed to be followed by the
words “without limitation”. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Limited Guarantee shall refer to this
Limited Guarantee as a whole and not to any particular

 

8



--------------------------------------------------------------------------------

provision of this Limited Guarantee. The definitions contained in this Limited
Guarantee are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. References to a “person” will be interpreted broadly to include, without
limitation, any individual, corporation, company, group, partnership, limited
liability company, other entity or any governmental representative or authority,
as well as such person’s permitted successors and assigns.

(d) All parties acknowledge that each party and its counsel have reviewed this
Limited Guarantee and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Limited Guarantee.

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors and the Guaranteed Party have caused this
Limited Guarantee to be duly executed and delivered as of the date first written
above.

 

GUARANTORS: RIZVI OPPORTUNISTIC EQUITY FUND, L.P., RIZVI OPPORTUNISTIC EQUITY
FUND I-B, L.P., RIZVI OPPORTUNISTIC EQUITY FUND (TI), L.P., RIZVI OPPORTUNISTIC
EQUITY FUND I-B (TI), L.P., and RIZVI TRAVERSE PARTNERS LLC By:   Rizvi Traverse
Management, LLC Its:   General Partner or Manager By  

/s/ Bernhard L. Kohn III

Name:  

Bernhard L. Kohn III

Title:   Managing Director and Partner

 

RIZVI OPPORTUNISTIC EQUITY FUND II, L.P. By:   Rizvi Traverse GP II, LLC Its:  
General Partner By  

/s/ Bernhard L. Kohn III

Name:   Bernhard L. Kohn III Title:   Managing Director and Partner

 

GUARANTEED PARTY:

PLAYBOY ENTERPRISES, INC.

By:  

/s/ Sol Rosenthal

Name:   Sol Rosenthal Title:   Chairman of the Special Committee